DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Germany on 12/07/2012. It is noted, however, that applicant has not filed a certified copy of the DE102012222590.0 application as required by 37 CFR 1.55.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/04/2015 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the different covers and limitations of claim 6 and the variable height of claim 2.
Appropriate corrective action is required. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the variable height of the tank and the covers for the partial volumes being covered differently with regard to material, tightness and layer buildup of claims 2 and 6, respectively must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: transporting unit, device for testing or measuring and the device for connection in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 3-10 and 15 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Srinivasan et al. (US 2003/0034300 A1 – hereafter ‘300).
‘300 (Srinivasan) discloses a digester (Abstract) that includes the following limitations for claim 1: 
“Apparatus for the generation of biogas through multi-stage fermentation”: ‘300 discloses an anaerobic digester that generates methane gas ([0024]) where this is being interpreted as a multi-stage fermentation (Figure).  
“a single tank”: ‘300 discloses a single tank (Figure ; [0030]).  
“wherein the total volume of the tank is sectioned by interior partitions into at least two partial volumes”: ‘300 discloses that the interior is divided into chambers by internal dividers (dividers 23, 24 and 26; Figure; [0033]).  
“whereby tank sectors are created that neither are nor comprise an independent tank
“in which specific fermentation stages take place are controlled in terms of the reaction process and dwell time.”: This limitation is drawn to the intended use of the claimed device which does not structurally define the claimed invention over the prior art.  See MPEP §2114. 
For claim 3, the partial volume of the tank of ‘300 are fully capable of being filled to different heights (Figure). 
For claim 4, the partial volumes of ‘300 are fully capable of being at different temperatures.  
For claim 5, the joints between the dividers and the outer container are being interpreted as being liquid-tight.  
For claim 6, the cover of ‘300 is being interpreted as being able to cover the digester differently with regards to material, tightness, layer buildup and thermal insulation.  
For claim 7, the sections of ‘300 contact the exterior wall and are fully capable of being fed, inspected and temperature-controlled individually. 
For claim 8, the interior partitions of ‘300 are fully capable of transferring heat into the interior of the tank. See also MPEP § 2114. 
For claims 9 and 10, the interior sections of ‘300 are fully capable of functioning as a hydrolysis chamber or a fermentation chamber.  
For claim 15, ‘300 discloses multiple stages ([0024]; Figure; [0048]) in multiple stages within the single tank ([0033]).  ‘300 also discloses supplying a fermentation substrate to the tank ([0030]).  
Therefore, ‘300 meets the limitations of claims 1, 3-10 and 15.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Srinivasan et al. (US 2003/0034300 A1 – hereafter ‘300).
For claim 2, ‘300 does not specify that the exterior wall has a variable height.  However, it would have been obvious to one of ordinary skill in the art to employ an exterior wall that is variable in order to process different amounts of waste with regards to either a decrease or an increase of the waste stream.  See MPEP § 2144.04 IV A.  


Claims 11-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Srinivasan et al. (US 2003/0034300 A1 – hereafter ‘300) as applied above in view of Petroff (US 5,198,989 A – hereafter ‘989).
For claim 11, ‘300 differs from the instant claim regarding an ultrasonic module.  
‘989 discloses a sewer flow measurement system (Abstract) that for claim 11 that includes a transducer assembly (assembly 200; Figure 5; col. 9 lines 31-37).  This assembly includes four conventional ultrasonic transducers that are capable of emitting acoustic signals (col. 9 lines 15-26). 
Therefore, it would have been obvious to one of ordinary skill in the art to employ the transducer of ‘989 within ‘300 in order to monitor the fluid flow within the pipe.  The suggestion for doing so at the time would have been in order to determine the various velocities present within the flow (col. 2 lines 38-47).  
For claim 12, ‘300 discloses the inlet or substrate line (line 4; Figure; [0024]; [0030’]; [0033]) and a connector to the tank.  However, ‘300 differs from the instant claim regarding the transporting unit, sonotrode and device for measuring fluid parameters.  
‘989 discloses using a pump (pump 120; Fig. 3; col. 7 lines 21-25; i.e. the transporting unit), an ultrasonic transducer assembly (assembly 200) and a pressure sensor (sensor 124; Fig. 3, i.e. the device for testing).  The transducer of ‘989 is located within the substrate line (Fig. 8).  
It would have been obvious to one of ordinary skill in the art to employ the pump, transducer and sensor of ‘989 within ‘300 using the same reasoning as claim 11. 
For claim 13, ‘300 does not specify that the substrate line has a wave-like shape, however, it would have been obvious to one of ordinary skill in the art at the time to include a substrate line that has a wave-like shape in order to obtain the predictable result of enhancing mixing within the line.  See MPEP §2144.04 IV B.  
For claim 14, ‘300 differs from the instant claim regarding the sonotrodes, control unit and pump.  
For claim 14, ‘989 discloses that the transducers are reflected from the liquid (Fig. 6; col. 9 lines 21-37) where the liquid is being interpreted as a reflector.  ‘989 also discloses a pump (pump 120; col. 7 lines 21-25) that is being interpreted as a reversible pump.  Finally, ‘989 discloses a controller (controller 10; col. 9 lines 9-14) that operates the pump based on the received data.  
This would have been obvious to one of ordinary skill in the art using the same reasoning as claim 11. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. VanOrnum et al. (US 2011/0042307 A1) discloses an anaerobic digester with baffles and multiple compartments.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L HOBBS whose telephone number is (571)270-3724. The examiner can normally be reached Variable, but generally 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799